Case 2:17-cv-00662-JRG-RSP Document 210 Filed 10/17/18 Page 1 of 33 PageID #: 5553



                         UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DIVISION OF TEXAS
                              MARSHALL DIVISION


   INTELLECTUAL VENTURES II, LLC,        §
                                         §
                 Plaintiff,              §
                                         §
   v.                                    §
                                              Civil Action No. 2:17-cv-662-JRG-RSP
                                         §
   SPRINT SPECTRUM L.P., NEXTEL               LEAD
                                         §
   OPERATIONS, INC., ERICSSON INC.,      §
   TELEFONAKTIEBOLAGET LM                     JURY TRIAL DEMANDED
                                         §
   ERICCSON, and ALCATEL-LUCENT USA      §
   INC.,                                 §
                                         §
                 Defendants.
                                         §
                                         §
   INTELLECTUAL VENTURES II, LLC,        §
                                         §
                 Plaintiff,              §
                                         §
   v.                                    §
                                         §
   T-MOBILE USA, INC., T-MOBILE US,      §
   INC., ERICSSON INC., and              §    Civil Action No. 2:17-cv-661-JRG-RSP
   TELEFONAKTIEBOLAGET LM                §
   ERICSSON,                             §    JURY TRIAL DEMANDED
                                         §
                 Defendants,
                                         §
  NOKIA OF AMERICA CORPORATION,          §
                                         §
                 Intervenor.             §



                  P.R. 4-5 JOINT CLAIM CONSTRUCTION CHART
Case 2:17-cv-00662-JRG-RSP Document 210 Filed 10/17/18 Page 2 of 33 PageID #: 5554




          Pursuant to P.R. 4-5 and the Court’s Amended Docket Control Order (D.I. 199), Plaintiff

   Intellectual Ventures II LLC and T-Mobile USA, Inc. and T-Mobile US, Inc. (collectively “T-

   Mobile”), Ericsson Inc. and Telefonaktiebolaget LM Ericsson (collectively “Ericsson”), Sprint

   Spectrum L.P. and Nextel Operations, Inc. (collectively “Sprint”), and Nokia of America

   Corporation 1 (“Nokia”) file this Joint Claim Construction Chart.

          The claim construction hearing currently set for November 1, 2018 is set to address, to

   the extent necessary, asserted U.S. Patent Nos. 8,682,357 (the “`357 Patent”), 9,532,330 (the

   “`330 Patent”), 8,897,828 (the “`828 Patent”), 8,953,641 2 (the “`641 Patent”), 9,320,018 (the

   “`018 Patent”), and 9,681,466 (the “`466 Patent”). The Joint Claim Construction Chart indicates

   the parties’ proposed constructions for terms in dispute.




   1
     Nokia of America Corporation (“Nokia”) is the successor-in-interest to Alcatel-Lucent
   (“ALU”).
   2
     Intellectual Ventures II LLC has not asserted the ‘641 patent against either ALU or Nokia.
   Nokia takes no position with respect to the ’641 Patent.
                                                    2
Case 2:17-cv-00662-JRG-RSP Document 210 Filed 10/17/18 Page 3 of 33 PageID #: 5555




   DATED: October 17, 2018                  Respectfully submitted,


                                            By /s/ Martin J. Black
                                            Martin J. Black – LEAD ATTORNEY
                                            Pennsylvania Bar No. 54319
                                            Kevin M. Flannery (pro hac vice)
                                            Pennsylvania Bar No. 62593
                                            DECHERT LLP
                                            Cira Centre
                                            2929 Arch Street
                                            Philadelphia, PA 19104
                                            Tel: (215) 994-4000
                                            Fax: (215) 994-2222
                                            martin.black@dechert.com
                                            kevin.flannery@dechert.com

                                            Justin F. Boyce (pro hac vice)
                                            California Bar No. 181488
                                            DECHERT LLP
                                            2440 W. El Camino Real, Suite 700
                                            Mountain View, CA 94040-1499
                                            Tel: (650) 813-4800
                                            Fax: (650) 813-4848
                                            justin.boyce@dechert.com

                                            T. John Ward Jr.
                                            Texas Bar No. 00794818
                                            Andrea L. Fair
                                            Texas Bar Number 24078488
                                            Claire Abernathy Henry
                                            Texas Bar No. 24053063
                                            WARD, SMITH & HILL, PLLC
                                            1507 Bill Owens Pkwy.
                                            Longview, TX 75604
                                            Tel: (903) 757-6400
                                            Fax: (903) 757-2323
                                            jw@wsfirm.com
                                            andrea@wsfirm.com
                                            claire@wsfirm.com

                                            Counsel for Plaintiff Intellectual Ventures I LLC




                                        3
Case 2:17-cv-00662-JRG-RSP Document 210 Filed 10/17/18 Page 4 of 33 PageID #: 5556




   By      /s/ Douglas M. Kubehl                  Melissa R. Smith
   Douglas M. Kubehl                                Texas State Bar No. 24001351
     Texas State Bar No. 00796909                   E-mail: melissa@gillamsmithlaw.com
     E-mail: doug.kubehl@bakerbotts.com           GILLAM & SMITH, LLP
   Jeffery S. Becker                              303 South Washington Avenue
     Texas State Bar No. 24069354                 Marshall, TX 75670
     E-mail: jeff.becker@bakerbotts.com           Telephone: (903) 934-8450
   Johnson K. Kuncheria                           Facsimile: (903) 934-9257
    Texas State Bar No. 24070092
    E-mail:johnson.kuncheria@bakerbotts.com       ATTORNEYS FOR ERICSSON INC.,
   Harrison G. Rich                               TELEFONAKTIEBOLAGET LM
     Texas State Bar No. 24083730                 ERICSSON, T-MOBILE USA, INC.,
     E-mail: harrison.rich@bakerbotts.com         AND T-MOBILE US, INC.
   Steven T. Jugle
     Texas State Bar No. 24083280                 Asim M. Bhansali
     E-mail: steven.jugle@bakerbotts.com            State Bar No. 90001290
   Megan V. LaDriere                                E-mail: abhansali@kblfirm.com
     Texas State Bar No. 24083348                 KWUN BHANSALI LAZARUS LLP
     E-mail: melissa.butler@bakerbotts.com        4 Embarcadero Center, Suite 1400
   Melissa L. Butler                              San Francisco, CA 94111
     Texas State Bar No. 24097442                 Telephone: (415) 391-5400
     E-mail: melissa.butler@bakerbotts.com
   BAKER BOTTS L.L.P.                             ATTORNEYS FOR T-MOBILE USA,
   2001 Ross Avenue, Suite 900                    INC., AND T-MOBILE US, INC.
   Dallas, Texas 75201
   Telephone: (214) 953-6500                      Justina K. Sessions
   Facsimile: (214) 953-6503                         Email: jsessions@keker.com
                                                  R. Adam Lauridsen
   ATTORNEYS FOR ERICSSON INC.,                      Email: alauridsen@keker.com
   TELEFONAKTIEBOLAGET LM                         KEKER, VAN NEST & PETERS LLP
   ERICSSON, T-MOBILE USA, INC.,                  633 Battery Street
   AND T-MOBILE US, INC.                          San Francisco, CA 94111
                                                  Telephone: (415) 391-5400
                                                  Facsimile: (415) 397-7188

                                                  ATTORNEYS FOR T-MOBILE USA,
                                                  INC., AND T-MOBILE US, INC.




                                              4
Case 2:17-cv-00662-JRG-RSP Document 210 Filed 10/17/18 Page 5 of 33 PageID #: 5557




    /s/ Jason W. Cook                       By: /s/ David Nelson
   Jason W. Cook (TX 24028537)              David Nelson
   MCGUIREWOODS LLP
   2000 McKinney Avenue                     David A. Nelson
   Suite 1400                               Stephen Swedlow
   Dallas, TX 75201                         Brianne Straka
   T: +1 214.932.6418                       John Poulos
   M: +1 214.504.6813                       QUINN EMANUEL URQUHART &
   jcook@mcguirewoods.com                   SULLIVAN LLP
                                            191 N Wacker Drive
   David E. Finkelson (pro hac vice)        Suite 2700
   Kristen M. Calleja (pro hac vice)        Chicago, Illinois 60606
   Andriana S. Daly (pro hac vice)          Telephone: (312) 705-7400
   George B. Davis (pro hac vice)           Fax: (312) 705-7499
   MCGUIREWOODS LLP                         davenelson@quinnemanuel.com
   800 East Canal Street                    stephenswedlow@quinnemanuel.com
   Richmond, VA 23219-3916                  briannestraka@quinnemanuel.com
   Telephone: 804-775-1000                  johnpoulos@quinnemanuel.com
   Facsimile: 804-698-2016
   dfinkelson@mcguirewoods.com              Deron R. Dacus
   adaly@mcguirewoods.com                   State Bar No. 00790553
   gdavis@mcguirewoods.com                  THE DACUS FIRM, P.C.
                                            821 ESE Loop 323, Suite 430
   Robert W. Weber (TX 21044800)            Tyler, TX 75701
   Smith Weber LLP                          Telephone: (903) 705-1117
   5505 Plaza Drive                         Fax: (903) 581-2543
   PO Box 6167                              ddacus@dacusfirm.com
   Texarkana, TX 75505
   Telephone: 903-223-5656                  ATTORNEYS FOR NOKIA OF AMERICA
   Facsimile: 903-223-5652                  CORPORATION
   bweber@smithweber.com

   ATTORNEY FOR DEFENDANTS SPRINT
   SPECTRUM L.P.
   AND NEXTEL OPERATIONS, INC.




                                        5
Case 2:17-cv-00662-JRG-RSP Document 210 Filed 10/17/18 Page 6 of 33 PageID #: 5558




                                  CERTIFICATE OF SERVICE


          The undersigned hereby certifies that the foregoing document was filed electronically

   in compliance with Local Rule CV-5(a). Therefore, this document was served on all counsel

   who are deemed to have consented to electronic service on this 17th day of October, 2018.



                                                      /s/ Martin J. Black




                                                  6
            Case 2:17-cv-00662-JRG-RSP Document 210 Filed 10/17/18 Page 7 of 33 PageID #: 5559



                                    P.R. 4-5 JOINT CLAIM CONSTRUCTION CHART


                  Disputed Term                     Plaintiff’s Proposed         Defendants’ Proposed            Court’s
                                                       Construction                  Construction              Construction
1   ’357 patent, claim 11:                        “Plain and ordinary          “the message having an
                                                  meaning, the message         allocation of resources for a
    A method performed by a wireless network,
                                                  conveying an allocation of   shared channel and an
    the method comprising:
                                                  resources for a shared       allocation of a radio
      sending, by a first network device, a       channel and conveying a      network temporary identity
    paging signal to a second network device;     radio network temporary      (RNTI) associated with a
      paging, by the second network device, a     identity (RNTI) associated   plurality of UEs including
    user equipment (UE) in idle mode by           with a plurality of UEs      the UE”
    sending a message on a control channel, the   including the UE”
    message having an allocation of resources
    for a shared channel and a radio network
    temporary identity (RNTI) associated
    with a plurality of UEs including the UE;
       sending, by the second network device, a
    paging message in the allocated resources
    for the shared channel; and
       wherein the paging message includes an
    International Mobile Subscriber Identity
    (IMSI) or a Temporary Mobile Subscriber
    Identity (TMSI).
    ’357 patent, claim 30:
    A method performed by a network device,
    the method comprising:
       paging, by the network device, a user
    equipment (UE) in idle mode by sending a
        Case 2:17-cv-00662-JRG-RSP Document 210 Filed 10/17/18 Page 8 of 33 PageID #: 5560




              Disputed Term                  Plaintiff’s Proposed   Defendants’ Proposed     Court’s
                                                Construction            Construction       Construction
message on a control channel, the message
having an allocation of resources for a
shared channel and a radio network
temporary identity (RNTI) associated
with a plurality of UEs including the UE;
  sending, by the network device, a paging
message in the allocated resources for the
shared channel; and
   wherein the paging message includes an
International Mobile Subscriber Identity
(IMSI) or a Temporary Mobile Subscriber
Identity (TMSI).
’357 patent, claim 47:
A method performed by a user equipment
(UE), the UE comprising:
   receiving, by the UE, in idle mode a
message on a control channel to indicate a
page in a wireless network, the message
having an allocation of resources for a
shared channel and a radio network
temporary identity (RNTI) associated
with a plurality of UEs including the UE;
    receiving, by the UE, a paging message
in the allocated resources for the shared
channel; and
   wherein the paging message includes an
International Mobile Subscriber Identity


                                                      2
            Case 2:17-cv-00662-JRG-RSP Document 210 Filed 10/17/18 Page 9 of 33 PageID #: 5561




                   Disputed Term                      Plaintiff’s Proposed         Defendants’ Proposed             Court’s
                                                         Construction                  Construction               Construction
    (IMSI) or a Temporary Mobile Subscriber
    Identity (TMSI).

2   ’330 Patent, claims 1, 8, 18, 25                Plain and ordinary           For claims 1, 8, 18, 25: “the
                                                    meaning, no construction     signal that (1) indicates a
    ’330 patent, claim 1:
                                                    necessary. To the extent     page of the UE and (2)
    A network device comprising:                    the Court requires a         includes an indication of the
       circuitry configured to receive, from a      construction:                shared channel for the UE
    core network, a paging message related to a                                  to receive”
                                                    For claims 1, 8, 18, 25:
    user equipment (UE);                            “Plain and ordinary          For claims 9, 17, 26, 34:
        a processor configured to send, on a        meaning, the signal to       “the signal that (1) indicates
    control channel in a long-term evolution        indicate a page of the UE”   a page from a network
    (LTE) network in response to reception of       For claims 9, 17, 26, 34:    device and (2) includes an
    the paging message, a signal to indicate a      “Plain and ordinary          indication of the shared
    page of the UE and the signal includes an                                    channel”
                                                    meaning, the signal to
    indication of a shared channel for the UE to    indicate a page from the
    receive;                                        network device”
       wherein the signal is derived from a
    radio network temporary-identifier (RNTI);
    and
       the processor further configured to send a
    transmission to the UE on the indicated
    shared channel.
    ’330 patent, claim 8:
       The network device of claim 1, wherein
    the signal is sent in a time interval derived
    from an international mobile subscriber
    identity (IMSI) associated with the UE.


                                                                 3
       Case 2:17-cv-00662-JRG-RSP Document 210 Filed 10/17/18 Page 10 of 33 PageID #: 5562




              Disputed Term                    Plaintiff’s Proposed   Defendants’ Proposed     Court’s
                                                  Construction            Construction       Construction

’330 patent, claim 18:
A method performed by a network device,
the method comprising:
   receiving, by the network device from a
core network, a paging message related to a
user equipment (UE);
    sending, on a control channel in a long-
term evolution (LTE) network by the
network device in response to receiving the
paging message, a signal to indicate a page
of the UE and the signal includes an
indication of a shared channel for the UE to
receive;
   wherein the signal is derived from a
radio network temporary identifier (RNTI);
and
   sending a transmission to the UE on the
indicated shared channel.
’330 patent, claim 25:
The method of claim 18, wherein the signal
is sent in a time interval derived from an
international mobile subscriber identity
(IMSI) associated with the UE.
’330 patent, claims 9, 17, 26, 34
’330 patent, claim 9:


                                                        4
           Case 2:17-cv-00662-JRG-RSP Document 210 Filed 10/17/18 Page 11 of 33 PageID #: 5563




                  Disputed Term                      Plaintiff’s Proposed          Defendants’ Proposed         Court’s
                                                        Construction                   Construction           Construction
    A user equipment (UE) comprising:
       a processor configured to monitor, in a
    long-term evolution (LTE) network,
    downlink transmissions for a signal to
    indicate a page from a network device,
    wherein the signal includes an indication of
    a shared channel and the signal is derived
    from a radio network temporary identifier
    (RNTI); and
       circuitry configured to receive a
    transmission on the indicated shared
    channel.
    ’330 patent, claim 17:
    The UE of claim 9, wherein the signal is
    received, by the UE, in a time interval
    derived from an international mobile
    subscriber identity (IMSI) associated with
    the UE.
    ’330 patent, claim 34:
    The method of claim 26, wherein the signal
    is received, by the UE, in a time interval
    derived from an international mobile
    subscriber identity (IMSI) associated with
    the UE.

3   ‘018 Patent Claims 12, 16, 20, 24, and         “Plain and ordinary           Defendants’ construction
    ‘466 Patent Claims 1, 4, 6, 9                  meaning, wherein              for Claims 4 and 9 of the
                                                   allocation of resources for   ’466 Patent and Claims 12,

                                                                5
       Case 2:17-cv-00662-JRG-RSP Document 210 Filed 10/17/18 Page 12 of 33 PageID #: 5564




              Disputed Term                        Plaintiff’s Proposed          Defendants’ Proposed          Court’s
                                                       Construction                   Construction           Construction
’018 Patent claim 12:                           the data of each channel of   16, and 20 of the ’018
                                                a radio bearer having a       Patent: “wherein allocation
   12. A method performed by a wireless
                                                second parameter above        of resources for the data of
network, the method comprising:
                                                zero is provided before the   each channel of a radio
   sending, by the wireless network, a first    allocation for another        bearer having a second
      parameter for each of a plurality of      channel's data for            parameter above zero must
      radio bearers of a user equipment         transmission having a         be provided for
      (UE), where in each of the plurality      third parameter less than     transmission of that data
      of radio bearers is associated with a     or equal to zero”             before another channel's
      channel;                                                                data having a third
   sending, by the wireless network, an                                       parameter less than or equal
      allocation message for an uplink                                        to zero,” or alternatively,
      resource to the UE;                                                     indefinite

   receiving, by the wireless network, data                                   Sprint’s and T-Mobile’s
       from the plurality of radio bearers in                                 construction for Claims 1
       response to the allocation message,                                    and 6 of the ’466 Patent and
       wherein allocation of resources for                                    Claim 24 of the ’018 Patent:
       the data of each channel of a radio                                    “wherein resources must be
       bearer having a second parameter                                       allocated such that
       above zero is provided before                                          transmission of the data of
       another channel’s data for                                             each channel [of a radio
       transmission having a third                                            bearer] having a second
       parameter less than or equal to                                        parameter above zero takes
       zero; and                                                              place before transmission of
                                                                              data of another channel [of
   wherein the second parameter is derived                                    a radio bearer] having a
      from a first channel’s first parameter                                  third parameter less than or
      and the third parameter is derived                                      equal to zero,” or
      from a second channel’s first                                           alternatively, indefinite
      parameter.


                                                            6
       Case 2:17-cv-00662-JRG-RSP Document 210 Filed 10/17/18 Page 13 of 33 PageID #: 5565



‘018 Patent claims 16:
A method performed by a wireless network,
the method comprising:

   sending, by a network device, a first
      parameter for each of a plurality of
      radio bearers of a user equipment
      (UE), wherein each of the plurality
      of radio bearers is associated with a
      channel;
   sending, by the network device, an
      allocation message for an uplink
      resource to the UE;
   receiving, by the network device, data
       from the plurality of radio bearers in
       response to the allocation message,
       wherein allocation of resources for
       the data of each channel of a radio
       bearer having a second parameter
       above zero is provided before
       another channel’s data for
       transmission having a third
       parameter less than or equal to
       zero;
   sending, by the network device to a
      network controller the data from the
      plurality of radio bearers of the UE;
      and
   wherein the second parameter is derived
      from a first channel's first parameter
      and the third parameter is derived

                                                7
      Case 2:17-cv-00662-JRG-RSP Document 210 Filed 10/17/18 Page 14 of 33 PageID #: 5566




             Disputed Term                     Plaintiff’s Proposed   Defendants’ Proposed     Court’s
                                                  Construction            Construction       Construction
      from a second channel's first
      parameter.

‘018 Patent claim 20:
A method performed by a wireless network
device, the method comprising:
   sending, by the wireless network device,
      a first parameter for each of a
      plurality of radio bearers of a user
      equipment (UE), wherein each of the
      plurality of radio bearers is
      associated with a channel;
   sending, by the wireless network device,
      an allocation message for an uplink
      resource to the UE;
   receiving, by the wireless network
       device, data from the plurality of
       radio bearers in response to the
       allocation message, wherein
       allocation of resources for the data
       of each channel of a radio bearer
       having a second parameter above
       zero is provided before another
       channel's data for transmission
       having a third parameter less than
       or equal to zero; and
   wherein the second parameter is derived
      from a first channel's first parameter
      and the third parameter is derived

                                                        8
       Case 2:17-cv-00662-JRG-RSP Document 210 Filed 10/17/18 Page 15 of 33 PageID #: 5567




              Disputed Term                     Plaintiff’s Proposed   Defendants’ Proposed     Court’s
                                                   Construction            Construction       Construction
       from a second channel's first
       parameter.
‘018 Patent claim 24:
A method performed by a user equipment
(UE), the method comprising:

  utilizing, by the UE, a plurality of radio
    bearers;

  receiving, by the UE, a first parameter
    corresponding to each of the plurality of
    radio bearers from a network device and
    receiving an allocation message for an
    uplink resource from the network
    device;

  allocating, by the UE, resources in
    response to the allocation message,
    wherein resources are allocated for
    data of each channel of a radio bearer
    having a second parameter above
    zero before another channel's data
    for transmission having a third
    parameter less than or equal to zero;
    and

  wherein the second parameter is derived
   from a first channel's first parameter and



                                                         9
         Case 2:17-cv-00662-JRG-RSP Document 210 Filed 10/17/18 Page 16 of 33 PageID #: 5568




                Disputed Term                   Plaintiff’s Proposed   Defendants’ Proposed     Court’s
                                                   Construction            Construction       Construction
      the third parameter is derived from a
      second channel's first parameter.
‘466 Patent claims 1:
  A user equipment (UE) comprising:

  circuitry configured to receive, from a
    network device, a first transmission
    including     a      first  parameter
    corresponding to each of a plurality of
    channels and a second transmission
    including an allocation message for an
    uplink resource from the network
    device;

  a     processor configured to allocate
      resources in response to the allocation
      message,

  wherein resources are allocated for
   data of each channel having a second
   parameter above zero prior to
   another     channel’s    data     for
   transmission    having    a     third
   parameter less than or equal to zero
   prior to another channel's data for
   transmission    having    a     third
   parameter less than or equal to zero;
   and


                                                        10
       Case 2:17-cv-00662-JRG-RSP Document 210 Filed 10/17/18 Page 17 of 33 PageID #: 5569




              Disputed Term                     Plaintiff’s Proposed   Defendants’ Proposed     Court’s
                                                   Construction            Construction       Construction
  wherein the second parameter is derived
   from a first channel's first parameter and
   the third parameter is derived from a
   second channel's first parameter.
‘466 Patent claim 6:
A method performed by a user equipment
(UE), the method comprising:

  receiving, from a network device, a first
    transmission including a          first
    parameter corresponding to each of a
    plurality of channels and a second
    transmission including an allocation
    message for an uplink resource from
    the network device;

  allocating, by a processor, resources in
    response to the allocation message,
    wherein resources are allocated for
    data of each channel having a
    second parameter above zero prior
    to another channel's data for
    transmission having a third
    parameter less than or equal to
    zero; and

  wherein the second parameter is derived
   from a first channel's first parameter
   and the third parameter is derived

                                                        11
       Case 2:17-cv-00662-JRG-RSP Document 210 Filed 10/17/18 Page 18 of 33 PageID #: 5570




              Disputed Term                     Plaintiff’s Proposed   Defendants’ Proposed     Court’s
                                                   Construction            Construction       Construction
    from a second          channel's    first
    parameter.
‘466 Patent claims 4:
A network device comprising:
  a transmitter configured to transmit, to a
    user equipment (UE), a first
    transmission including a first parameter
    for each of a plurality of channels;

  the transmitter further configured to
    transmit a second transmission
    including an allocation message for an
    uplink resource;

  circuitry configured to receive a third
    transmission including data from the
    plurality of channels in response to the
    allocation message, wherein allocation
    of resources for the data of each
    channel having a second parameter
    above zero is provided prior to
    another       channel’s     data     for
    transmission      having     a     third
    parameter less than or equal to zero;
    and

  wherein the second parameter is derived
   from a first channel's first parameter and


                                                        12
       Case 2:17-cv-00662-JRG-RSP Document 210 Filed 10/17/18 Page 19 of 33 PageID #: 5571




              Disputed Term                   Plaintiff’s Proposed   Defendants’ Proposed     Court’s
                                                 Construction            Construction       Construction
    the third parameter is derived from a
    second channel's first parameter.
‘466 Patent claim 9:
A method performed by a network device,
the method comprising:

  transmitting, to a user equipment (UE), a
    first transmission including a first
    parameter for each of a plurality of
    channels;

  transmitting a second transmission
    including an allocation message for an
    uplink resource;

  receiving a third transmission including
    data from the plurality of channels in
    response to the allocation message,
    wherein allocation of resources for
    the data of each channel having a
    second parameter above zero is
    provided prior to another channel's
    data for transmission having a third
    parameter less than or equal to zero;
    and

  wherein the second parameter is derived
   from a first channel's first parameter
   and the third parameter is derived from
   a second channel's first parameter.

                                                      13
           Case 2:17-cv-00662-JRG-RSP Document 210 Filed 10/17/18 Page 20 of 33 PageID #: 5572




                  Disputed Term                       Plaintiff’s Proposed        Defendants’ Proposed             Court’s
                                                         Construction                 Construction               Construction


                                                                                Claims 1 and 15: “the same
4   ’828 patent, claims 1, 8, 15, 22, 29, 36        “Plain and ordinary
                                                                                physical channel on which
                                                    meaning, a channel
    ’828 patent, claim 1:                                                       the UE receives the
                                                    capable of carrying an
    A method performed by user equipment            allocation of a scheduled   allocation of a scheduled
    (UE), the method comprising:                    uplink resource and a TPC   uplink resource and a TPC
                                                                                command”
      receiving, by the UE, an indication of        command”
    whether accumulation of transmit power                                      Claims 8 and 22: “the same
    control (TPC) commands is enabled;                                          physical channel on which
      determining, by the UE, a path loss of a                                  the circuitry is configured
    downlink channel;                                                           to receive the allocation of a
                                                                                scheduled uplink resource
       receiving, on a single physical channel by
                                                                                and a TPC command”
    the UE if accumulation is enabled, an
    allocation of a scheduled uplink resource
    and a TPC command, wherein the TPC                                          Claim 29: “the same
    command is accumulated with other                                           physical channel on which
    received TPC commands;                                                      the network device sends
                                                                                the allocation of a
      calculating, by the UE if accumulation is                                 scheduled uplink
    enabled, transmit power in association with                                 resource and a TPC
    an uplink communication based on both the                                   command”
    path loss and the accumulated TPC
    commands; and
                                                                                Claim 36: “the same
       receiving, on the single physical channel                                physical channel on which
    by the UE if accumulation is not enabled, an                                the circuitry is configured
    allocation of a scheduled uplink resource to                                to send the allocation of a
    transmit data at a power level calculated by                                scheduled uplink resource
    the UE based on the path loss.                                              and a TPC command”

                                                               14
       Case 2:17-cv-00662-JRG-RSP Document 210 Filed 10/17/18 Page 21 of 33 PageID #: 5573




               Disputed Term                     Plaintiff’s Proposed   Defendants’ Proposed     Court’s
                                                    Construction            Construction       Construction

’828 patent, claim 8:
A user equipment (UE) characterized in that:
   circuitry is configured to receive, by the
UE, an indication of whether accumulation
of transmit power control (TPC) commands
is enabled;
   circuitry is configured to determine a path
loss of a downlink channel;
   the circuitry is further configured to
receive, on a single physical channel if
accumulation is enabled, an allocation of a
scheduled uplink resource and a TPC
command, wherein the TPC command is
accumulated with other received TPC
commands;
  circuitry is configured to calculate, by the
UE if accumulation is enabled, transmit
power in association with an uplink
communication based on both the path loss
and the accumulated TPC commands; and
   the circuitry is further configured to
receive, on the single physical channel by
the UE if accumulation is not enabled, an
allocation of a scheduled uplink resource to
transmit data at a power level calculated by
the UE based on the path loss.


                                                         15
       Case 2:17-cv-00662-JRG-RSP Document 210 Filed 10/17/18 Page 22 of 33 PageID #: 5574




              Disputed Term                     Plaintiff’s Proposed   Defendants’ Proposed     Court’s
                                                   Construction            Construction       Construction

’828 patent, claim 15:
A method performed by a wireless network,
the method comprising:
   sending, by the wireless network, an
indication of whether accumulation of
transmit power control (TPC) commands is
enabled;
  determining, by a user equipment (UE), a
path loss of a downlink channel;
   receiving, on a single physical channel by
the UE if accumulation is enabled, an
allocation of a scheduled uplink resource
and a TPC command, wherein the TPC
command is accumulated with other
received TPC commands;
  calculating, by the UE if accumulation is
enabled, transmit power in association with
an uplink communication based on both the
path loss and the accumulated TPC
commands; and
   receiving, on the single physical channel
by the UE if accumulation is not enabled, an
allocation of a scheduled uplink resource to
transmit data to the wireless network at a
power level calculated by the UE based on
the path loss.


                                                        16
       Case 2:17-cv-00662-JRG-RSP Document 210 Filed 10/17/18 Page 23 of 33 PageID #: 5575




               Disputed Term                     Plaintiff’s Proposed   Defendants’ Proposed     Court’s
                                                    Construction            Construction       Construction

’828 patent, claim 22:
A wireless network characterized in that:
   the wireless network is configured to send
an indication of whether accumulation of
transmit power control (TPC) commands is
enabled;
   a user equipment (UE) characterized in
that:
  circuitry is configured to determine, by
the UE, a path loss of a downlink channel;
   circuitry is configured to receive, on a
single physical channel if accumulation is
enabled, an allocation of a scheduled uplink
resource and a TPC command, wherein the
TPC command is accumulated with other
received TPC commands;
  circuitry is configured to calculate, by the
UE if accumulation is enabled, transmit
power in association with an uplink
communication based on both the path loss
and the accumulated TPC commands; and
   the circuitry is further configured to
receive, on the single physical channel by
the UE if accumulation is not enabled, an
allocation of a scheduled uplink resource to
transmit data to the wireless network at a

                                                         17
       Case 2:17-cv-00662-JRG-RSP Document 210 Filed 10/17/18 Page 24 of 33 PageID #: 5576




              Disputed Term                    Plaintiff’s Proposed   Defendants’ Proposed     Court’s
                                                  Construction            Construction       Construction
power level calculated by the UE based on
the path loss.


’828 patent, claim 29:
 A method performed by a network device,
the method comprising:
   sending, by the network device, an
indication of whether accumulation of
transmit power control (TPC) commands is
enabled;
   sending, on a single physical channel by
the network device if accumulation is
enabled, an allocation of a scheduled uplink
resource and a TPC command to be
accumulated with other received TPC
commands at a user equipment (UE);
  receiving, by the network device if
accumulation is enabled, uplink
communication at a transmit power, wherein
the transmit power is calculated at the UE
based on both a determined path loss of a
downlink channel and the accumulated TPC
commands; and
   sending, on the single physical channel
to the UE if accumulation is not enabled, an
allocation of a scheduled uplink resource to
transmit data to the network device at a


                                                       18
       Case 2:17-cv-00662-JRG-RSP Document 210 Filed 10/17/18 Page 25 of 33 PageID #: 5577




               Disputed Term                      Plaintiff’s Proposed   Defendants’ Proposed     Court’s
                                                     Construction            Construction       Construction
power level calculated at the UE based on
the path loss.


’828 patent, claim 36:
A network device characterized in that:
  circuitry is configured to send, by the
network device, an indication of whether
accumulation of transmit power control
(TPC) commands is enabled;
   the circuitry is further configured to send,
on a single physical channel if accumulation
is enabled, an allocation of a scheduled
uplink resource and a TPC command to be
accumulated with other received TPC
commands at a user equipment (UE);
  circuitry is configured to receive, if
accumulation is enabled, uplink
communication at a transmit power, wherein
the transmit power is calculated at the UE
based on both a determined path loss of a
downlink channel and the accumulated TPC
commands; and
   the circuitry is further configured to send,
on the single physical channel if
accumulation is not enabled, an allocation of
a scheduled uplink resource to transmit data



                                                          19
           Case 2:17-cv-00662-JRG-RSP Document 210 Filed 10/17/18 Page 26 of 33 PageID #: 5578




                  Disputed Term                       Plaintiff’s Proposed     Defendants’ Proposed           Court’s
                                                         Construction              Construction             Construction
    to the network device at a power level
    calculated at the UE based on the path loss.
                                                                             Plain and Ordinary
5   ’828 patent, claims 1, 8, 15, 22, 29, 36        “Plain and ordinary
                                                                             Meaning;
                                                    meaning, (no negative
    ’828 patent, claim 1:                                                    “[receiving/receive/sending]
                                                    limitation required)”
    A method performed by user equipment                                     . . . if accumulation is not
    (UE), the method comprising:                                             enabled an allocation of a
                                                                             scheduled uplink resource
      receiving, by the UE, an indication of                                 to transmit data to the
    whether accumulation of transmit power                                   wireless network at a power
    control (TPC) commands is enabled;                                       level calculated by the UE
      determining, by the UE, a path loss of a                               based on the path loss and
    downlink channel;                                                        without using a TPC
                                                                             command”
       receiving, on a single physical channel by
    the UE if accumulation is enabled, an
    allocation of a scheduled uplink resource
    and a TPC command, wherein the TPC
    command is accumulated with other
    received TPC commands;
      calculating, by the UE if accumulation is
    enabled, transmit power in association with
    an uplink communication based on both the
    path loss and the accumulated TPC
    commands; and
      receiving, on the single physical
    channel by the UE if accumulation is not
    enabled, an allocation of a scheduled
    uplink resource to transmit data at a


                                                               20
       Case 2:17-cv-00662-JRG-RSP Document 210 Filed 10/17/18 Page 27 of 33 PageID #: 5579




               Disputed Term                     Plaintiff’s Proposed   Defendants’ Proposed     Court’s
                                                    Construction            Construction       Construction
power level calculated by the UE based on
the path loss.
’828 patent, claim 8:
A user equipment (UE) characterized in that:
   circuitry is configured to receive, by the
UE, an indication of whether accumulation
of transmit power control (TPC) commands
is enabled;
   circuitry is configured to determine a path
loss of a downlink channel;
   the circuitry is further configured to
receive, on a single physical channel if
accumulation is enabled, an allocation of a
scheduled uplink resource and a TPC
command, wherein the TPC command is
accumulated with other received TPC
commands;
  circuitry is configured to calculate, by the
UE if accumulation is enabled, transmit
power in association with an uplink
communication based on both the path loss
and the accumulated TPC commands; and
   the circuitry is further configured to
receive, on the single physical channel by
the UE if accumulation is not enabled, an
allocation of a scheduled uplink resource
to transmit data at a power level


                                                         21
       Case 2:17-cv-00662-JRG-RSP Document 210 Filed 10/17/18 Page 28 of 33 PageID #: 5580




              Disputed Term                     Plaintiff’s Proposed   Defendants’ Proposed     Court’s
                                                   Construction            Construction       Construction
calculated by the UE based on the path
loss.
’828 patent, claim 15:
A method performed by a wireless network,
the method comprising:
   sending, by the wireless network, an
indication of whether accumulation of
transmit power control (TPC) commands is
enabled;
  determining, by a user equipment (UE), a
path loss of a downlink channel;
   receiving, on a single physical channel by
the UE if accumulation is enabled, an
allocation of a scheduled uplink resource
and a TPC command, wherein the TPC
command is accumulated with other
received TPC commands;
  calculating, by the UE if accumulation is
enabled, transmit power in association with
an uplink communication based on both the
path loss and the accumulated TPC
commands; and
  receiving, on the single physical
channel by the UE if accumulation is not
enabled, an allocation of a scheduled
uplink resource to transmit data to the
wireless network at a power level


                                                        22
       Case 2:17-cv-00662-JRG-RSP Document 210 Filed 10/17/18 Page 29 of 33 PageID #: 5581




               Disputed Term                     Plaintiff’s Proposed   Defendants’ Proposed     Court’s
                                                    Construction            Construction       Construction
calculated by the UE based on the path
loss.
’828 patent, claim 22:
A wireless network characterized in that:
   the wireless network is configured to send
an indication of whether accumulation of
transmit power control (TPC) commands is
enabled;
   a user equipment (UE) characterized in
that:
  circuitry is configured to determine, by
the UE, a path loss of a downlink channel;
   circuitry is configured to receive, on a
single physical channel if accumulation is
enabled, an allocation of a scheduled uplink
resource and a TPC command, wherein the
TPC command is accumulated with other
received TPC commands;
  circuitry is configured to calculate, by the
UE if accumulation is enabled, transmit
power in association with an uplink
communication based on both the path loss
and the accumulated TPC commands; and
   the circuitry is further configured to
receive, on the single physical channel by
the UE if accumulation is not enabled, an
allocation of a scheduled uplink resource

                                                         23
       Case 2:17-cv-00662-JRG-RSP Document 210 Filed 10/17/18 Page 30 of 33 PageID #: 5582




              Disputed Term                    Plaintiff’s Proposed   Defendants’ Proposed     Court’s
                                                  Construction            Construction       Construction
to transmit data to the wireless network
at a power level calculated by the UE
based on the path loss.
’828 patent, claim 29:
 A method performed by a network device,
the method comprising:
   sending, by the network device, an
indication of whether accumulation of
transmit power control (TPC) commands is
enabled;
   sending, on a single physical channel by
the network device if accumulation is
enabled, an allocation of a scheduled uplink
resource and a TPC command to be
accumulated with other received TPC
commands at a user equipment (UE);
  receiving, by the network device if
accumulation is enabled, uplink
communication at a transmit power, wherein
the transmit power is calculated at the UE
based on both a determined path loss of a
downlink channel and the accumulated TPC
commands; and
   sending, on the single physical channel
to the UE if accumulation is not enabled,
an allocation of a scheduled uplink
resource to transmit data to the network


                                                       24
       Case 2:17-cv-00662-JRG-RSP Document 210 Filed 10/17/18 Page 31 of 33 PageID #: 5583




               Disputed Term                      Plaintiff’s Proposed   Defendants’ Proposed     Court’s
                                                     Construction            Construction       Construction
device at a power level calculated at the
UE based on the path loss.
’828 patent, claim 36:
A network device characterized in that:
  circuitry is configured to send, by the
network device, an indication of whether
accumulation of transmit power control
(TPC) commands is enabled;
   the circuitry is further configured to send,
on a single physical channel if accumulation
is enabled, an allocation of a scheduled
uplink resource and a TPC command to be
accumulated with other received TPC
commands at a user equipment (UE);
  circuitry is configured to receive, if
accumulation is enabled, uplink
communication at a transmit power, wherein
the transmit power is calculated at the UE
based on both a determined path loss of a
downlink channel and the accumulated TPC
commands; and
   the circuitry is further configured to send,
on the single physical channel if
accumulation is not enabled, an allocation
of a scheduled uplink resource to transmit
data to the network device at a power
level calculated at the UE based on the
path loss.

                                                          25
           Case 2:17-cv-00662-JRG-RSP Document 210 Filed 10/17/18 Page 32 of 33 PageID #: 5584




                  Disputed Term                       Plaintiff’s Proposed          Defendants’ Proposed          Court’s
                                                         Construction                    Construction           Construction
                                                                                 “transmit a broadcast
6   ’641 patent, claim 1:                           “Plain and ordinary
                                                                                 channel, wherein the entire
                                                    meaning, transmitting a
    A cellular base station, comprising:                                         broadcast channel is
                                                    broadcast channel,
    circuitry configured to transmit a                                           contained within the
                                                    wherein the entire channel
    broadcast channel in an orthogonal                                           OFDMA core band and
                                                    is contained within an
    frequency division multiple access                                           provides essential radio
                                                    orthogonal frequency
    (OFDMA) core-band, wherein the core-                                         control channels and a set
                                                    division multiple access
    band is substantially centered at an operating (OFDMA) core-band”            of data channels in the core
    center frequency and the core-band includes                                  band to maintain basic radio
    a first plurality of subcarrier groups, wherein                              operation”
    each subcarrier group includes a plurality of
    subcarriers, the core-band defined as a
    frequency segment with a bandwidth that is
    not greater than a smallest operating channel
    bandwidth among a plurality of operating
    channel bandwidths, the core-band having a
    same value for the plurality of operating
    channel bandwidths, wherein the circuitry is
    further configured to maintain a fixed
    spacing between adjacent subcarriers and to
    adjust a number of usable subcarriers to
    realize a variable band, wherein the number
    of usable subcarriers is determined based on
    the plurality of operating channel
    bandwidths; and
    circuitry configured to transmit control and
    data channels using the variable band
    including a second plurality of subcarrier
    groups, wherein the variable band includes
    at least the core-band.

                                                               26
Case 2:17-cv-00662-JRG-RSP Document 210 Filed 10/17/18 Page 33 of 33 PageID #: 5585




                                        27
